DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitations “the substrate”, line 7 and “the isolation trenches”, line 10, when no substrate and isolation trenches have been previously recited.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted --the wafer-- and --the through wafer trench--, respectively.
With respect to claims 2-9, they are rejected for failing to cure the deficiency of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Pub 2018/0040585) in view of Wang et al (US Pub 2014/0346669).
Regarding claim 1, Yu (figs. 1-10B) teaches a method of fabricating integrated circuit (IC) die on a semiconductor wafer, the method comprising:
forming semiconductor components (device dies 20A and 20B, [0028]) for each IC die on a first surface (top surface) of the wafer (substrate 120, [0012]), the wafer having a second surface (bottom surface) opposite the first surface;
forming an interconnect region (interconnect structure 170, [0015]) for each die on the first surface of the wafer, the interconnect region having patterned conductive layers (conductive lines 144 and 154, [0019]) separated by dielectric layers (dielectric layers 146, [0020]);
etching a through wafer trench (openings 28, [0031] and fig. 4) through the wafer from the second surface to the first surface to separate a first region of the wafer from a second region of the substrate for each IC die;
diffusing a dielectric polymer to fill the isolation trenches and to form a backside dielectric polymer layer (polymer layer 32, [0032] and fig. 5) on the second surface of the wafer; and 
singulating the die (die-saw process, [0038] and fig. 8).
Yu teaches singulating the die, but does not teach removing a portion of the backside dielectric polymer layer from cut lines on the wafer for the IC die by patterning and etching the polymer layer, such that the cut lines are free of dielectric polymer; and singulating the die along the cut lines.
Wang (figs. 2A-6C) teaches removing a portion of the backside dielectric polymer layer (polymer layer 22, [0018], [0021] and fig. 2B) from cut lines (scribe line regions 12, [0015]) on the wafer (semiconductor substrate 14, [0016] for the IC die by patterning and etching the polymer layer, such that the cut lines are free of dielectric polymer (grooves 28, [0021]); and singulating the die along the cut lines (singulation process on the scribe line regions 12, dotted line 36, [0024] and fig. 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed plurality of packages 44 of Yu with singulation process on the scribe line regions 12 within the groove 28 of Wang in order to “eliminate the chip crack issue during the singulation process” as taught by Wang, [0026].
Regarding claim 4, Yu teaches the method of claim 1, wherein the through wafer trench (TWT) is a first TWT, and etching the first TWT includes:
etching a second TWT (openings 28, [0031] and fig. 4) in the first region to form first three-dimensional (3D) capacitor plate (capacitors, [0011]) having an edge formed by a portion of the first TWT; and
etching a third TWT (openings 28, [0031] and fig. 4) in the second region to form second 3D capacitor plate (capacitors, [0011]) having an edge formed by the portion of the first TWT.
Regarding claim 5, Yu teaches the method of claim 4, wherein etching the portion of the first TWT between the first 3D capacitor plate and the second 3D capacitor plate has a serpentine path (fig. 4).
Regarding claim 6, Yu teaches the method of claim 1, wherein etching the TWT includes etching at least two TWTs located next to each other (fig. 4).
Regarding claim 7, Yu teaches the method of claim 6, wherein the at least two TWTs (openings 28) each have a respective width (bottom width W1 or top width W2, [0031] and fig. 4).
The above-cited claims differ from the prior art by using various process parameters (such as a respective width in a range of 5 - 5 microns). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 8, Yu teaches the method of claim 1, wherein the TWT (openings 28) has a width (bottom width W1 or top width W2, [0031] and fig. 4).
The above-cited claims differ from the prior art by using various process parameters (such as a  width in a range of 5 - 50 microns). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Wang as applied to claim 1 above, and further in view of Raravikar et al (US Pub 2017/0176518).
Yu teaches the dielectric polymer (polymer layer 32) is polyimide, PBO or benzocyclobutene (BCB), or the like ([0032]), but does not teach a parylene compound.
Raravikar teaches wherein the dielectric polymer is a parylene compound (parylene, [0026]-[0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed polymer layer 32 of Yu with parylene compound of Raravikar because such material substitution is equivalently known for the same purpose. i.e. being used for polymeric material, MPEP 2144.06 (II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892